Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter:  the center of the bag and the distance from the center to all of the first and second points and the four junctions.
 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification fails to teach a center and the relationship in relation to the center including the first point and the second point disposed further from a center of the main body than the first junction, the second junction, the third junction, and the fourth junction. The examiner note that there is two line C1 , C2, and A (longitudinal line) intersect at a point a long A.  However, the distance between this center point and the first point (about 56) is NOT FURTHER than the distance between this center point and the third and four junction at 46 and 48 as required by the claim.  
This is a new matter rejection.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
	It is unclear what comprises the center of the main body? Is it a point or a line?  Also, it is unclear where is the specification describe the limitation “the first point and the second point disposed further from a center of the main body than the first junction, the second junction, the third junction, and the fourth junction”.  The examiner note that there is two line C1 , C2, and A (longitudinal line) intersect at a point a long A.  However, the distance between this center point and the first point (about 56) is NOT FURTHER than the distance between this center point and the third and four junction at 46 and 48 as required by the claim.  

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenig et al. (7785008) in view of Powley (6176356) or Simeonoff (1606538), and further in view of John (7210177) or Hauschild (5488799) or Redzisz (6789713).  Schoenig teaches a main body with first and second end, a longitudinal axis, a first side (about 33, fig. 7) and a second side (opposite 33) disposed on an opposite side of the main body, a third, fourth, fifth sixth sides (there are four sides 15) intersecting the first side at a first, second, third, fourth junctions (there are four intersections between 33 and 15).    Schoenig meets all claimed limitations except for the storage compartment attached to a first side.  Powley or Simeonoff each teaches that it is known in the art to provide a plurality of pockets on a first side.   It would have been obvious to one of ordinary skill in the art to provide plurality of pockets as taught by Powley or Simeonoff to store additional contents.

Regarding the limitation that “the first point and the second point disposed further from a center of the main body than the first junction, the second junction, the third junction, and the fourth junction”, note that the first point and the second points at 16/18 are further from a center line, that is perpendicular to the longitudinal axis, as compared to the intersection points at 42.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risley (20120272561), or in the alternative under 35 U.S.C. 103 as being unpatentable over  Risley in view of Quinnan (D744234), and further in view of Dolfi (D852501).  In view of the 112 issues above, Risley teaches a main body with a central axis (about the hinge in fig. 4), first and second outer edges with first and second longitudinal axis (along zipper 113/114 fig. 4), the main body operable between an open state having the first outer edge separated from the second outer edge in fig. 4 and a first closed state having the first outer edge aligned with and attached to the second outer edge in fig. 3.   Risley also teaches the third, fourth and sixth edges (two edges at 111 at 180 degrees to each other, and two edges at 112 at 180 degrees to each other) forming the first, second third and fourth junctions.   
Regarding the limitation that “the first point and the second point disposed further from a center of the main body than the first junction, the second junction, the third junction, and the fourth junction”, note that the center is undefined and can be anywhere, note that there is a point (about where numeral 113 pointing to in fig. 4) where the first point and the second point 
[0043] The firearm enclosure 100 may be further arranged with one or more additional pockets connected along the surface of the inner layer of the central panel 110.  These additional pockets are shown in the illustrated 
embodiment as rectangles and are located near the second end 112.  These 
additional pockets can be arranged to secure a short-range radio communication device, a cellular phone, terrain maps, hunting licenses, game tags, etc. These additional pockets can be located in other locations arranged along the surface of the inner layer of the central panel 110.  In addition, these pockets can be arranged with ties, hook and loop fasteners, snaps, zippers or other closing elements to secure items therein.

In the alternative, Quinnan teaches that it is known in the art to provide an angled portion for accommodating the buttock portion of the gun and a Dolfi also teaches that it is known in the art to provide an angled portion accommodating the barrel portion of the gun.  It would have been obvious to one of ordinary skill in the art to provide an angled portion for accommodating the buttock portion and an angled portion accommodating the barrel portion of the gun as taught by Quinnan or Dolfi to provide a bag that conforming to the various parts of the gun.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Risley rejections, as set forth above, and further in view of John (7210177) or Hauschild (5488799) or Redzisz (6789713). it would have been obvious to one of ordinary skill in the art to provide a second closed state as taught by John  or Hauschild, at fig. 9, 90a/90b, or Redzisz (via 46/48)to fold the device to the desired size when not needed.

Applicant's arguments have been fully considered but they are not persuasive. Note the new limitation add confusion and new matter to the claim as set forth above.  The amended claims do not read over the Risley reference as set forth above.  Regarding the limitation that “the first point and the second point disposed further from a center of the main body than the first junction, the second junction, the third junction, and the fourth junction”, note that the center is undefined and can be anywhere, note that there is a point (about where numeral 113 pointing to in fig. 4) where the first point and the second point disposed further from this point of the main body than the first junction, the second junction, the third junction, and the fourth junction.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733